Opinion
Per Curiam,
Appellant, Joseph Weaver, was indicted, tried, and convicted, in the Court of Oyer and Terminer of Allegheny County on the charge of burglary. He was then sentenced to a term of not less than five years nor more than ten years. A motion for a new trial was denied and no appeal was taken from the original conviction and sentence. On September 9, 1960, appellant filed a petition for writ of habeas corpus which was denied on the ground that the questions raised could only be reviewed on appeal. A subsequent petition for a writ of error was treated by the court as a petition for writ of error coram nobis. It is from the denial of this petition that the present appeal was taken.
The order of the court below is affirmed on the opinion of Judge Wolfe of the Forty-seventh Judicial District, specially presiding, as reported in 27 Pa. D. & C. 2d 149. See Com. v. Taylor, 193 Pa. Superior Ct. 360, 165 A. 2d 390.